People v Sanchez (2017 NY Slip Op 08697)





People v Sanchez


2017 NY Slip Op 08697


Decided on December 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2012-07077
 (Ind. No. 1618-10)

[*1]The People of the State of New York, respondent,
vLuis E. Sanchez, appellant.


Luis E. Sanchez, Napanoch, NY, appellant pro se.
Emily Constant, Acting District Attorney, Riverhead, NY (Marion M. Tang of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 12, 2014 (People v Sanchez, 122 AD3d 778), affirming a judgment of the County Court, Suffolk County, rendered June 29, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
CHAMBERS, J.P., SGROI, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court